Per Curiam.
So far as the decree appealed from provides for the appointment of a receiver, and the sequestration of the property of appellant company located within the State of New Jersey,-we think it cannot be sustained. The remaining portions of the decree are justified by the facts proved; and to that extent the decree will be affirmed.
The respondent is entitled to costs.
For affirmance — None.
For reversal — None.
For modification — The Chief-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, Vredenburgh, White, Terhune, Williams — 13.